Exhibit 10.2

LAS VEGAS SANDS CORP.

LAS VEGAS SANDS, LLC

3355 Las Vegas Boulevard South

Las Vegas, Nevada 89109

April 24, 2013

Michael A. Leven

Re: Amended Terms of Continued Employment

Dear Mike:

This letter agreement (“Agreement”) sets forth the terms and conditions of your
continued employment with Las Vegas Sands Corp., a Nevada corporation (“LVSC”),
and Las Vegas Sands, LLC, a wholly-owned subsidiary of LVSC (together with LVSC,
the “Company”), as mutually agreed upon by you and the Company. For valuable
consideration and intending to be legally bound, the parties agree that the
employment agreement between you and the Company, dated November 13, 2010 and
effective as of January 1, 2011, as amended by the Terms of Continued
Employment, dated June 7, 2012 (the “Amended Employment Agreement”), will remain
in full force and effect subject to the following modifications:

 

1. Termination of Employment.

(a) Section 6(b) of the Amended Employment Agreement is hereby amended by
replacing it in its entirety with the following:

“(b) In addition to the payments provided for in Section 6(a), if (A) your
employment terminates prior to expiration of the Term because the Company
terminates your employment for reasons other than Cause or you terminate your
employment for Good Reason, (B) your employment terminates prior to the
expiration of the Term due to your death or Disability or (C) your employment
terminates by reason of expiration of the Term, then the 2012 Agreement Equity
Awards shall remain outstanding and be eligible to be earned and vest if the
appropriate performance targets are satisfied without regard to your continued
employment by the Company.”

(b) Section 6(c) of the Amended Employment Agreement is hereby amended deleting
the parenthetical phrase “(other than Section 6(b)(D))” therein.

 

2. Excise Tax Gross-Up.

 

  (a) Section 8 of the Amended Employment Agreement is hereby deleted in its
entirety.

 

  (b) Section 10(d) of the Amended Employment Agreement is hereby deleted in its
entirety.



--------------------------------------------------------------------------------

3. Definition of Good Reason. The definition of “Good Reason” in Annex A of the
Amended Employment Agreement is hereby amended by deleting the phrase “(v) a
Change in Control;” and changing the reference to clause (vi) therein to clause
(v).

4. Other Provisions Unchanged. Except as specifically provide in this Agreement,
the provisions of the Amended Employment Agreement are unchanged. Capitalized
terms used in this Agreement and not defined are used as defined in the Amended
Employment Agreement.

You and the Company further agree that the Restricted Stock Units Award
Agreement between you and LVSC, dated as of June 11, 2012 (the “2012 RSU Award
Agreement”), is hereby amended to provide that references therein to the Letter
Agreement and the Employment Agreement (each as defined in the 2012 RSU Award
Agreement) are deemed to be references to the Letter Agreement and Employment
Agreement as each may be amended from time to time, in order to give effect
under the 2012 RSU Award Agreement to the amendments set forth in this
Agreement.

This Agreement may be executed in several counterparts, each of which shall be
considered an original, but which when taken together, shall constitute one
agreement.

Enclosed are two copies of this Agreement. Please acknowledge your agreement
with the foregoing by signing both copies of this Agreement. Please return one
signed and acknowledged copy of this Agreement and retain the second copy for
your records.

Sincerely,

/s/ Sheldon G. Adelson

Sheldon G. Adelson

Chairman and Chief Executive Officer,

Las Vegas Sands Corp.

Chairman and Treasurer, Las Vegas Sands, LLC

Acknowledged and agreed,

This 24 day of April, 2013

 

By:   /s/ Michael A. Leven Michael A. Leven

Signature Page to Leven 2013 Amended Terms of Continued Employment

 

2